In a proceeding pursuant to section 466 (subd. [c], par. [ii]) of the Family Court Act in which appellant sought modification of a decree of divorce rendered by a court, in Mexico, the appeal is from so much of an order of the Family Court, Nassau County, dated December 10, 1971 and *928entered January 4, 1972, as denied the application and dismissed the petition after a nonjury trial. Order modified, on the law, by limiting the denial of the application and dismissal of the petition to the portion relating to the question of reduction of the amounts to be paid for support. As so modified, order affirmed insofar as appealed from, without costs, and proceeding remanded to the Family Court, Nassau County, for a hearing and a new determination on the question of whether there should be a modification as to visitation. A divorced husband’s remarriage and a child bom of his remarriage are not such circumstances as would warrant a reduction in support provisions, where the husband’s income remains unchanged. With respect to modification of visitation arrangements, not considered by the court below, the proceeding should be remanded for a hearing at which the pertinent circumstances may be adduced and a new determination made. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.